Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art disclose or suggest the claimed communication device and/or a control method performed in a communication device as being recited in the independent claims of the instant application. The closest prior art is to JP2010140159A which disclose a communication device and/or a control method performed in a communication device comprising: a control unit 420 of an authentication unit 220 includes, in a survival signal, information (the presence or absence of error occurrence and the state of a power source) indicating the state of said control unit and sends said information to a management unit 210, and said control unit 420 further sends, to the management unit 210, a voltage reduction signal indicating that voltage is reducing if the voltage value goes below a threshold value. However, JP2010140159A lacks to disclose or suggest at least the limitations of the master processing unit and the subordinate processing unit are connected by a communication line for transmission and reception of a message, an activation signal line for exchanging a binary activation signal regarding an activation of the subordinate processing unit, and a reset signal line for exchanging a binary reset signal for resetting the subordinate processing unit, the subordinate processing unit performs processing regarding communication, the master processing unit controls activation of the subordinate processing unit, using the activation signal, the subordinate processing unit periodically transmits a signal to the master processing unit, through the communication line, the master processing unit controls an operation of the subordinate processing unit in accordance with the signal that is periodically transmitted by the subordinate processing unit, the subordinate processing unit selectively executes, in accordance with the activation signal, a plurality of programs that are stored in a storage unit, the master processing unit gives a selection instruction as to which of the programs is to be executed by the subordinate processing unit, using the activation signal, the signal that is periodically transmitted by the subordinate processing unit includes information indicating which of the programs is being executed, the plurality of programs include a pre-update program and a post-update program, the master processing unit transmits an update program to the subordinate processing unit through the communication line, switches a value of the activation signal after ending transmission of the update program, and performs processing for updating a program to be executed by the subordinate processing unit by resetting the subordinate microcomputer using the reset signal after switching the value of the activation signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831